SULLIVAN, J.
This cause of action arose in the Cleveland Municipal Court on an alleged parol agreement by and between the plaintiff Richard Stephens and C. Fisher Hepburn, deceased, of whom the defendant, the Seaboard National Bank of New York is executor.
Evidence was introduced, through witnesses, by Stephens, purporting to show that a certain agreement had been entered into between him and Hepburn whereby the latter agreed to purchase certain shares of stock in a company in which Hepburn was the chief stockholder. As consideration for this promise Stephens agreed to stay in the employe of said company and reject an offer of employment made by a competitor.
After various witnesses had testified as to admissions by the said Hepburn in conversations with said witnesses as to the truth of such agreement, the Seaboard Nat’l. Bank moved for judgment in its favor, and this motion was sustained for • the reason that the evidence introduced was insufficient to prove the contract alleged. Stephens prosecuted error and the Court of Appeals held:
1. The testimony offered is in the form of declarations and admissions against interest, and although the statements deserve the closest scrutiny on the part of the court, having been made by a decedent, the truth of such statements is in no way challenged or controverted, and so become a controlling element in the case.
2. That admissions of this nature are admitted in evidence has already been decided in 21 O. C. D. 64, and 48 OS. 25.
3. “While evidence consisting of declarations of a deceased third person, made to third persons, of the terms of a parol agreement to convey land, sought to be specifically enforced against the heirs and representatives, if sufficiently definite, it may authorize the trial court to determine what the terms of the conract are.”